Citation Nr: 0200557	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  94-40 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
permanent and total disability evaluation for pension 
purposes.  

This matter was remanded twice before, in June 1996, and in 
July 1997, and is once again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran was born in December 1944, and has one year 
of college education.

3.  The veteran's occupational experience includes work as a 
security guard; he reportedly last worked in September 1989 
after falling and sustaining injury at work, although on VA 
examination in September 1998 he reported having been 
employed as a plumber's helper for the last three months.  

4.  The veteran is service connected for thrombophlebitis of 
the right leg, and a 10 percent disability evaluation is 
currently in effect.  

5.  The veteran's disabilities include nonservice-connected 
amblyopia of the right eye, considered 0 percent disabling; 
degenerative joint disease of the lumbar and cervical spines, 
considered 10 percent disabling, respectively; patellar 
femoral syndrome of the left knee, considered 10 disabling, 
and hypertension, considered 10 percent disabling.  

6.  The veteran did not respond to a request from the RO in 
April 2001 that he furnish information about his income since 
1992.  

7.  It is not clear from the record whether the veteran is 
currently, or has been in recent years, gainfully employed.


CONCLUSION OF LAW

The veteran is less than 100 percent disabled and he is not 
found to be "unemployable" by reason of permanent and total 
disability at this time.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
development letter sent to the veteran in April 2001, and the 
Supplemental Statement of the Case issued in July 2001, 
provided to the veteran, specifically satisfy the requirement 
at 38 U.S.C.A.  § 5103 (West Supp. 2001) and 66 Fed. Reg. 
45630 (August 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159(b)) that VA notify the veteran of the evidence 
necessary to substantiate his claim.  Additionally the Board 
finds that the duties to assist provided under 38 U.S.C.A. 
§ 5103A (West Supp. 2001) have also been fulfilled and that 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  

The RO advised the veteran of the evidence necessary to 
complete his claim, and there does not appear to be any 
pertinent medical evidence regarding his claim that is not of 
record or requested by the RO.  Consequently, the Board sees 
no prejudice to the veteran in considering the issue of 
entitlement to pension benefits.  The Board  finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp 2001); 66 Fed. Reg. 45631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

Finally, and as indicated in the introduction, the Board is 
also satisfied that the RO has complied with the instructions 
from the June 1996 and July 1997 remands.  See Stegall v.  
West, 11 Vet. App. 268 (1998).  


Legal Analysis

The issue before the Board is whether the veteran is entitled 
to a permanent and total disability evaluation for pension  
purposes.  The RO initially denied the veteran entitlement to 
this benefit in April 1993, and the veteran appealed this 
decision.  

The veteran claims that he is entitled to VA pension benefits 
on the basis that his nonservice-connected disabilities 
preclude him from working.  A disability pension is payable 
to a veteran who served for 90 days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  In 
this case, the veteran served on active duty from July 1966 
to May 1970, during the Vietnam Era.  However, as explained 
below, the evidence does not establish that he is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.

A finding of permanent and total disability for pension 
purposes may be based on any one of the following three 
regulations. 


I.  38 C.F.R. § 4.15

First, by utilizing the VA Schedule for Rating Disabilities 
(Rating Schedule), a veteran may establish the presence of a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a) 
(West 1991); 38 C.F.R. § 4.15 (2001).  This requires 
evaluating each disability under the appropriate diagnostic 
code and then combining the disability evaluations to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  If one suffers 
the permanent loss of the use of both hands or both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becomes permanently helpless or permanently bedridden, he 
will be considered permanently and totally disabled.  38 
C.F.R. § 4.15 (2001).

Disability evaluations are determined by evaluating the 
extent to which a veteran's disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Rating Schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

In this case, the veteran's primary nonservice-connected 
disabilities include amblyopia of the right eye, degenerative 
joint disease of the lumbar and cervical spine, patellar 
femoral syndrome of the left knee, and hypertension. 

The veteran's single service-connected disability, 
thrombophlebitis of the right leg is currently rated 10 
percent disabling, pursuant to Diagnostic Code 7121.  
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997), 38 C.F.R. 
§ 4.104, Diagnostic Code (2001).  As the veteran has not 
appealed the RO's disability rating for his service-connected 
disability, and as the evidence of record is not to the 
contrary, the Board agrees that the veteran's right leg 
disorder is no more than 10 percent disabling; and will be 
computed as such for pension purposes. 

Additionally, the veteran has been diagnosed with alcohol 
dependence and polysubstance abuse, as was indicated at a VA 
examination in September 1998.  In that regard, it is noted 
that pension is not payable for disability resulting from 
willful misconduct.  38 U.S.C.A. § 1521(a).  Alcohol abuse 
will be considered the result of willful misconduct.  See 38 
C.F.R. § 3.301(c)(2).  Accordingly pension is not payable for 
impairment caused by the veteran's alcohol abuse.


A.  Right Eye Disorder

Service medical records reveal that at the time of induction 
in July 1970, the veteran had refractive error.  Vision was 
20/200 in the right eye and 20/20 in the left eye.  A 
consultation in December 1966 confirmed a diagnosis of 
amblyopia in the right eye, which preexisted service.  In 
December 1968, the veteran again complained of pain in the 
eyes upon reading.  Amblyopia of the right eye was diagnosed.  
Vision was 20/200.  In December 1969, the veteran was treated 
for viral conjunctivitis of the right eye.  Discharge 
examination in April 1970 was negative, but a history of eye 
complaints was noted.  

In October 1970, the RO denied service connection for a right 
eye disorder because the veteran's amblyopia of the right eye 
was considered a constitutional or developmental abnormality.  

At VA examination in September 1998, the veteran complained 
of diminished vision in the right eye, more than the left.  
He indicated that he could not read without his glasses, and 
he also complained of seeing lines move.  The examiner had 
reviewed the veteran's claims folder and commented on 
notations made in the claims file with reference to 
"amblyopia" in the right eye.

On visual examination with the present spectacle correction, 
the veteran was 20/40 minus in the right eye and 20/20 in the 
left eye.  Present spectacle correction of the right eye was 
+4.00 +05.0 axis 35 degrees with a +2.25 bifocal segment and 
spectacle correction of the left eye was +2.25 sphere with a 
+2.25 bifocal segment.  Applanation tensions at 9:30 were 16 
in the right eye and 21 in the left eye.  Manifest refraction 
yielded no change in vision with no significant change of 
spectacle correction.  Manifest refraction of the right eye 
was +4.50 +0.50 axis 54 degrees and refraction of the left 
eye was +2.75 sphere.  Slit-lamp examination demonstrated 
normal lids, lashes, and lacrimal apparatus.  Corneas were 
clear and thin both eyes.  Anterior chambers were grade II 
both eyes and within normal limits.  The examiner indicated 
that 1 to 2+ cortical cataracts were present in both eyes.  A 
cataract was present in the right eye.  The vitreous was 
within normal limits in both eyes.  Dilated funduscopic 
examination demonstrated a cup-to-disk ration to the right 
eye of .35 and a cup-to-disk ration in the left eye of 0.5.  
Vessels, macula, and periphery were normal in both eyes.  

In conclusion, the examiner stated that the veteran had best 
corrected vision of 20/40 in the right eye and 20/20 in the 
left eye that day.  That visual acuity was inconsistent with 
a prior diagnosis of anisometropic amblyopia.  The examiner 
opined that the veteran's diminished vision in the right eye 
appeared entirely consistent with early cataract changes in 
that eye.  The examiner stated that it was possible that the 
veteran had concurrent mild amblyopia in the right eye, 
though that could not be concluded with certainty.  It was 
also quite possible that with cataract surgery, the veteran's 
vision could be restored to 20/20 in the right eye.  The 
veteran had hyperopia and presbyopia in both eyes.  His 
present spectacle correction was acceptable.  The examiner 
noted that the veteran had complaints of floaters, which 
appeared benign in nature.  The examiner stated that, at the 
present time, the veteran had normal visual function in the 
left eye and modestly subnormal vision in the right eye.  
According to the examiner, that did not represent a 
significant visual dysfunction; and the veteran did not 
appear to have a significant visual disability.

A noncompensable (0 percent) nonservice-connected evaluation 
was assigned by the RO for ambiopia, right eye under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  Corrected visual 
acuity of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  According to Diagnostic Code 6079, which 
governs vision loss, the evidence must show that the veteran 
has no better than corrected vision of 20/50 in one eye and 
of 20/40 in the other eye in order for a compensable (10 
percent) evaluation to be assigned.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75 (2001).

As the basis for evaluation per the criteria above is that of 
best corrected vision.  Therefore, as pursuant to the special 
eye examination in September 1998, the veteran's best 
corrected vision is 20/40 in the right eye, and 20/20 in the 
left eye.  Such symptomatology warrants a zero, or 
noncompensable, evaluation under Diagnostic Code 6079.  
Furthermore, the examiner opined that the veteran's corrected 
vision did not represent a significant visual dysfunction, 
and that, while it was possible that the veteran had current 
amblyopia in a mild form, it appeared that the veteran's 
diminished vision in the right eye was entirely consistent 
with early cataract changes in the eye.  According, a 0 
percent evaluation is assigned for a right eye disorder.  


B.  Degenerative Joint Disease/
Lumbar & Cervical Spine

From March 1990 to April 1990, the veteran was hospitalized 
at VA for other reasons.  However, at that time, an 
electromyogram (or EMG) was performed, which showed evidence 
of denervation on the left at C7-8 nerve root distribution 
and mild changes on the right L5-S1 nerve root distributions, 
indicative of C7-8 radiculopathy and suggestion of L5-S1 
radiculopathy on the right.  

The veteran also received cervical spine films during his 
stay, which showed degenerative changes more pronounced at 
C5-6 and C6-7.  Thoracic films showed anterior spurring at 
T9-10 and the lumbosacral spine was within normal limits.  An 
orthopedic consultation was obtained, and their impression 
was degenerative arthritis of the c-spine, multilevel; and 
degenerative thoracic spinal disease at one level.  Included 
in the diagnosis was degenerative joint disease of the spine.  

VA outpatient treatment records show that in April 1990, the 
veteran had been discharged from the hospital without also 
receiving treatment for his then current back pain.  

A May 1990 VA treatment record reveals that the veteran was 
seen for complaints of low back pain; reportedly from an 
injury on the job.  The assessment was low back pain.  

In an April 1991 private treatment record, the examiner felt 
that the veteran was 100 percent disabled from any form of 
manual labor or light manual labor; specifically concerning 
his neck.  

In a report dated in November 1991, from the United States 
Department of Labor, it was noted that, in September 1989, 
the veteran fell at work and injured his ankle, leg, and left 
knee.  Other evidence, in the form of information provided 
under the Federal Employee's Compensation Act (FECA) shows 
that the veteran was injured at work in 1989, and therein 
suffered an orthopedic injury.  The corresponding examination 
report reveals that the veteran was examined for several 
complaints.  

The examiner noted that the veteran walked with a stiff-
legged gait, leaning to the left.  He was able to heel and 
toe walk well.  Forward flexion was to 70 degrees, which was 
the same whether he was kneeling or standing.  There was 
tenderness in the lumbosacral region.  There was no 
paraspinous spasm.  The veteran was able to laterally bend 40 
degrees to the right and left.  Spurling's maneuver caused 
pain at the base of the neck.  Pain from the back radiated 
into the leg, and into the back of the knee.  Straight leg 
raises caused pain at 45 degrees bilaterally, and the same 
was negative in the sitting position.  X-rays of the cervical 
spine showed spurs at C4-5 and C5-6.  X-rays of the lumbar 
spine showed spurs at the top of L3 and T10.  Magnetic 
resonance imaging of the cervical and lumbar spine showed the 
presence of spurs.

In December 1991, a private physician indicated that the 
veteran's orthopedic problems were left knee, cervical, 
dorsal, and lumbar syndrome.  Vocational rehabilitation was 
recommended and sedentary work.  It was noted that the 
veteran was totally impaired, and that the diagnosis was 
internal derangement of the left knee.  

Private treatment records dated in March 1992, reveal that 
the veteran was treated for chondromalacia of the knee, a 
cervical spine disorder, and lumbar spinal syndrome.  

On special VA orthopedic examination in August 1992, 
examination of the back showed a range that was good, with 
tenderness in the lower lumbar spine area in the midline 
range.  There was no spasm of the paraspinous muscles.  
Straight leg raise and negative reflex was two plus and 
equal.  It was noted that, in terms of posture abnormalities, 
there was hypolordosis and scoliosis of the dorsal lumbar 
spine, to the right, of a mild degree.  The range of motion 
of the back was full.  There was objective evidence of pain 
as evidenced by the veteran's grimaces on motion.  

Examination of the neck showed tenderness in the mid neck 
area, radiating to the scapula borders, both bilaterally and 
the trapezius muscle reflexes were equal.  There was no 
atrophy in the arm or forearm, and motor and sensation 
appeared to be intact in the neck area.  The examination 
impression was that the veteran had degenerative joint 
disease of the lumbar spine, and that there was degenerative 
joint disease of the cervical spine.  

In October 1992, the veteran was hospitalized at VA, and the 
final diagnosis was cervical and lumbar radiculopathy.  

January 1993 VA outpatient treatment records show that the 
veteran continued to have back pain.  Physical examination 
revealed that there was full range of motion of the back.  

November 1993 VA outpatient treatment records show that the 
veteran had cervical spinal stenosis.  Neurology examination 
showed that CN III-XII were intact.  Sensory was intact to 
light touch, and motor was 5/5 throughout.  The gait was 
steady.  

October 1994 VA outpatient treatment records show that the 
veteran had lumbar radiculopathy.  

At VA examination in September 1998, the veteran reported 
that in 1989, while working as a security guard at a Naval 
base, he stepped on a stone, and fell hitting his lower back 
and neck, and during the process he twisted his left knee.  
The veteran indicated that he had taken the medications 
Vicodin and Motrin for approximately five years.  The veteran 
reported that he had severely decreased range of motion with 
radiation down the legs and thighs from numbness and 
paresthesia.  He reported having occasional pain in the lower 
back with occasional radiation down the buttocks area, but he 
denied any bowel or bladder symptoms.  Also, with long 
standing, sharp movement, or long walking, he developed pain 
in the lower back.  

His neck injury also occurred at the time of the fall.  The 
veteran reported that he had physical therapy and treatment 
for the pain because he developed pain in the neck that 
radiated down to his arms and fingers bilaterally, where he 
had numbness and tingling sensation in the tip of his 
fingers.  He occasionally had numbness in the tip of his 
fingers but did not experience any spasm type pain in the 
elbows and hands like he previously did approximately five 
years prior.  The problem with his neck had not been 
resolved, and the veteran still got occasional pain in his 
neck, which was described as nonradiating.  

Examination of the lumbosacral spine revealed hyperlordosis 
of the spine to the right.  There was negative spinal or 
paraspinal tenderness palpated over the low back, and no 
erythema or warmth was noted.  Lumbosacral flexion was full 
to approximately 75 degrees.  The veteran had some tightness 
over the gluteal area with lumbosacral flexion, but that did 
not limit his range of motion.  Extension was full, without 
any pain to 30 degrees.  Side bending and rotation were 25 
degrees with limited pain on rotation to the left. 

Examination of the cervical spine revealed that there was 
full range of motion in cervical flexion to approximately 40 
degrees, extension 40 degrees, and rotation 40 degrees, with 
mild pain at the base of the cervical spine.  There was no 
easy fatigability noted with range of motion.  The examiner 
noted that there was subjective grimacing with range of 
motion.  There was no erythema or swelling.  No crepitation 
was noted.  There was no swelling, erythema, or warmth over 
the lumbosacral spine, or the cervical spine.  Neurological 
examination revealed that cranial nerves II-XII were intact.  
There was intact sensory to light touch.  Motor strength was 
5/5 throughout, and the veteran's gait was steady.  

The assessment was degenerative joint disease of the cervical 
and lumbar spine.  The examiner further noted that upon 
examination that day, the veteran had full range of motion in 
the areas of question.  However, secondary to his past 
history of degenerative joint disease, if in the future he 
developed a flare-up, especially in the lumbosacral spine, 
that might cause some limitation of motion secondary to his 
age and his previous problems.  In an addendum section, the 
examiner reported that x-rays of the cervical spine showed 
degenerative changes, and x-rays of the lumbosacral spine 
showed degenerative changes.  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Under Diagnostic Code 5010, arthritis which is due to trauma 
and substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbation a 20 percent rating is assigned.  
Id.  With x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Rating Schedule notes that the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Diagnostic Code 5290 for limitation of motion of the cervical 
spine provides a 10 percent rating if the limitation is 
slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe. 38 
C.F.R. § 4.71a.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. A 40 percent evaluation applies if the 
symptoms are severe, with recurring attacks and intermittent 
relief. A 20 percent evaluation applies if the symptoms are 
moderate, with recurring attacks. 38 C.F.R. § 4.71a.

Arthritis is to be rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Because the medical evidence shows that the range of motion 
for the cervical and lumbar spines, respectively, is full, or 
normal, the Board finds that the schedular criteria are not 
met for a compensable evaluation based upon limitation of 
motion of the cervical or lumbar spines.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5292.  

However, in this case, the evidence does not necessarily 
reflect objective medical evidence of pain or muscle spasm on 
motion of the cervical spine.  However, the veteran reports 
pain and further limitation of motion with activity.  
Therefore, pursuant to 38 C.F.R. § 4.59, pain on motion with 
evidence of arthritis requires at least the minimum 
compensable evaluation, in this case a 10 percent evaluation.  
Since there is radiologic evidence of cervical joint disease, 
the medical evidence warrants a 10 percent evaluation under 
Diagnostic Code 5290.

Also here, the evidence shows that the veteran complains of 
low back pain.  Again, pursuant to 38 C.F.R. § 4.59, pain on 
motion with evidence of arthritis requires at least the 
minimum compensable evaluation, in this case a 10 percent 
evaluation.  Since there is radiologic evidence of lumbar 
joint disease, the medical evidence warrants a 10 percent 
evaluation under Diagnostic Code 5292.  Diagnostic Code 5293 
is inapplicable in this case, as the neurological evidence of 
record does not show that the veteran is 20 percent disabled 
pursuant to that code.  


C.  Patellar Femoral Syndrome 
of the Left Knee 

The Department of Labor records, dated in November 1991, show 
that upon examination of the veteran at that time, there was 
patella femoral crepitance, bilaterally.  Knee flexion was 
110 degrees on the left, with no pivot shift.  On the right, 
the veteran flexed his knee to 120 degrees.  X-rays of the 
left knee were normal. 

Private treatment records from December 1989 to January 1992 
show that the veteran was treated for the left knee and other 
disorders.  In particular, in a private medical report, dated 
in March 1992, the veteran's physician indicated that he 
treated the veteran for chondromalacia of the knee, and for 
cervical, dorsal and lumbar spinal syndrome, of which he had 
no symptomatology prior to his accident in 1989.  

At VA orthopedic examination in August 1992, examination of 
the left knee showed range of motion that was full, and the 
knee was slightly tender under the patellar area.  There was 
no ligamentous laxity, and there was negative drawer sign.  

At VA examination in September 1998, the veteran indicated 
that he had treatment for the knee after he fell in 1989; but 
that he developed pain and swelling, especially on climbing 
stairs and prolonged walking.  He had arthroscopic surgery of 
his knee in 1990.  He currently stated that he had a cracking 
sensation in the knee with long walking and standing.  

Examination of the knees revealed that there was crepitation 
of the patella noted, greater on the left.  There was full 
range of motion in the left knee, and it was noted that 
flexion was to approximately 130-135 degrees.  Straight leg 
raising test was negative.  He had some tightness over the 
quadriceps area, bilaterally.  There was no laxity palpated 
over the anterior and posterior cruciate ligaments, the 
medial lateral or collateral ligaments.  There was no 
swelling, erythema, or warmth over the knees, bilaterally.  

The assessment was status post arthroscopic surgery of the 
left knee with chondromalacia changes.  Pertaining to the 
left knee, the examiner noted that the left knee was status 
post arthroscopic surgery and chondromalacia which were 
evident on examination.  The examiner stated that a flare-up 
in the near future might limit the veteran's activity 
especially with walking.  In the addendum section, the 
examiner noted that left knee x-rays were normal.  

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 .

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The evaluation of the same disability under various diagnoses 
is to be avoided.  However, in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  The General Counsel for VA, in a 
precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
When the knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

In this instance, the veteran has full range of motion of the 
left knee, with the possibility of flare-ups in the future 
which could limit function especially with walking.  There is 
crepitus and laxity.  The most recent x-rays of the left knee 
were normal.  

The veteran's left knee disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  However, there is no showing of instability of the 
knee to warrant a rating higher than 10 percent under that 
code.  A rating higher than 10 percent is also not warranted 
under the limitation of motion codes, as the veteran has full 
range of motion of the left knee.  Currently, arthritis is 
not shown upon x-ray examination, and therefore, the 10 
percent evaluation separately assignable under Diagnostic 
Codes 5003, 5010, for the pain associated with the left knee, 
is also not for application.  

In reaching this conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations, and determines that the functional 
impairment warrants no more that the 10 percent already 
assigned.  Therefore, a 10 percent, and no more, rating is 
assigned for the left knee.  


D.  Hypertension

In September 1989, VA outpatient treatment records show that 
he veteran's blood pressure was 110/80.  

From March 1990 to April 1990, the veteran was hospitalized 
at VA.  The discharge summary revealed that the veteran was 
seen for left side numbness.  Physical examination revealed 
that the chest was clear, and that the heart had regular rate 
and rhythm without murmurs, and gallops.  

At VA examination in August 1992, the diagnosis included mild 
hypertension, and that the veteran was out of medication at 
that time.  

VA outpatient treatment records from October 1992 show that 
the veteran's blood pressure was 120/88.  

In June 1995, the veteran was hospitalized for cocaine and 
alcohol abuse.  At that time, a history of hypertension was 
noted in the discharge diagnoses.  

At VA general medical examination in September 1998, the 
veteran's blood pressure was 150/90 and the pulse was 84.  
His heart was the regular rate and rhythm without murmur.  

The RO has evaluated the veteran's hypertension as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  During the pendency of this appeal, the criteria for 
evaluating diseases of the cardiovascular system were 
changed, effective January 12, 1998.  62 Fed. Reg. 65207- 
65224 (1997).  Where regulations change after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is assignable for diastolic blood pressure of predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
A 40 percent evaluation is assignable for diastolic blood 
pressure of predominantly 120 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2001).

Based on the findings noted above, the Board agrees with the 
RO that the veteran's hypertension is most appropriately 
evaluated as 10 percent disabling under both the former and 
revised criteria for evaluating diseases of the heart.  

In that regard, it appears as though the veteran's 
hypertension requires control by medication, and in the past, 
when the veteran failed to take his medication, his blood 
pressure increased as shown on VA examination.  That 
notwithstanding, the evidence of record shows that the 
veteran's diastolic blood pressure readings have ranged from 
80 to 90.  Moreover, the veteran has never been found to have 
a systolic pressure of 200 or more.  In light of the 
foregoing, the Board finds that the veteran's hypertensive 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 7101.  

The preponderance of the evidence is against a higher 
evaluation for the veteran's hypertension.  There is no 
evidence of diastolic pressure of predominantly 110 or more, 
which is required for a 20 percent evaluation under the 
former and revised criteria, or of systolic pressure of 
predominantly 200 or more, which is required under the 
revised criteria. 


E.  Computation

Applying the evaluations assigned above, including 10 percent 
for his service-connected right leg disorder, to the Combined 
Ratings Table at 38 C.F.R. § 4.25 (2001), the Board finds 
that the veteran's nonservice-connected disabilities, 
combined with his service-connected disability, warrant a 
combined 40 percent evaluation.  This 40 percent evaluation 
represents the average wage-earning impairment caused by 
those disabilities that are not the result of the veteran's 
own willful misconduct.  Based on this combined evaluation, 
which does not indicate permanent, total disability, the 
Board may not grant the veteran entitlement to VA pension 
benefits pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. § 
4.15.


II.  38 C.F.R. §§ 4.16(a), 4.17

Second, a veteran may establish that he is permanently and 
totally disabled for pension purposes even absent a combined 
one-hundred percent schedular evaluation by proving he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. § 
1502; 38 C.F.R.  §§ 4.16(a), 4.17 (2001).  Full consideration 
must be given to unusual physical or mental defects in 
individual cases.  38 C.F.R. § 4.15.  However, if there is 
only one such disability, it must be ratable at 60 percent or 
more; if  there are two or more disabilities, there must be 
at least  one disability rated at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70  percent or more. If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one-hundred percent schedular evaluation for 
pension  purposes.  38 C.F.R. §§ 4.16(a), 4.17.  

In this case, as previously shown, the veteran does not have 
one disability ratable at 60 percent or more or a combination 
of disabilities ratable at 70 percent or more.  Therefore, 
the Board may not grant the veteran entitlement to VA pension 
benefits pursuant to 38 U.S.C.A. § 1502(a) and 38 C.F.R. §§  
4.16(a), 4.17.


III.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)

Third, in a case such as this, where the veteran's disability  
evaluations fail to meet the aforementioned requirements, a 
permanent and total disability rating for pension purposes 
may still be granted on an extraschedular basis if the 
veteran is unemployable by reason of his disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b) (2001).

The veteran in this case was 54 years old at the time of his 
VA examination in September 1998.  He assumedly has a high 
school diploma, as he has also completed 1 year of college.  
This information is indicated in his application for pension, 
dated in July 1992.  It is also noted that during his 
interview at a VA psychiatric examination in September 1998, 
the veteran's social history revealed that he was currently 
working as a plumber's helper, and had been for the past 
three months.  

It is not clear, from a review of the file, what the 
veteran's occupational history has been since injuries he 
reportedly sustained in 1989.  It is not known whether his 
3 month history of employment as a plumber's helper, as 
reported in September 1998, could be considered "gainful," 
or whether such employment has been sustained since that 
time.  In recent development taken by the RO in this case, 
correspondence was sent to the veteran in April 2001 
requesting that he furnish information about any annual 
income he might have received since 1992.  The veteran did 
not respond to this request for information.  While there are 
indications in the file supportive of a finding that the 
veteran might be confronted with permanent disability which 
could preclude his gainful employment, the failure on the 
part of the veteran to furnish information clarifying whether 
he is currently, or has been in recent years, gainfully 
employed is a circumstance which must culminate in our 
decision to deny pension benefits at this time.  

Having considered the combined effect of the veteran's 
nonservice-connected disabilities as well as his age, 
education and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

